DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a detachable fluid shutoff device comprises a control means for determining flow duration time of the continuous flow of fluid sensed by said acoustic flow monitor means for stopping the flow of excess fluid in plumbing pipes of a plumbing pipe system based on a detachable acoustic flow monitor means, such as found in Wheeler et al. (US 5,409,037).  The prior art of record does not teach or suggest, in the claimed combination, a device and association method for sensing and notifying of a high pressure condition in a pressurized water piping system of residential comprising a controller in communication with a pressure sensor and a real time clock, the controller being configured to: generate a notification based on the sensed high pressure condition and the date and the time determined by the real time clock, and activate a supply or relief valve based on the notification; and a transmitter disposed in the housing and configured to transmit the notification to a wireless device.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US 2007/0202367) and Cooper (US 7,574,896).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
March 13, 2021